The judgment of the court was pronounced by
Rost, J.
The plaintiff, one of the partners of the late firm of Bemiss, Bra* shear &; Co., enjoined an execution issued upon a judgment obtained by the defendants agninstsaid firm, on various grounds, among which it is only necessary to notice the following: J. That the citation in the original suit was served upon Cyrus Eggery, one of the partners, long after the partnership had been dissolved, and the dissolution advertised according to law. 2. That plaintiff never was cited, and was not aware of the proceedings until the sheriff seized his property; and that the judgment is, as to him, an absolute nullity. The defendants filed a general denial, averted that their proceedings were regular and binding upon the plaintiff, and prayed for the dissolution of the injunction with interest and damages. The court below having annulled the judgment and perpetuated the injunction, .the defendants appealed.
It is satisfactorily proved that, before tlje institution of .the suit, the partnership of Bemiss, Brashear ¿y Co. had been dissolved, and the dissolution advertised ¡n the newspaper .of the village whore it had been carried on. It is contended that the plaintiffs in the suit were in the habit of trading with the firm, and that notico of the dissolution should have been brought home to them, otherwise than by publications in the newspapers. That ground would be well taken, if the .object of the plaintiff had been to make the defendant liable, in a direct action against him, for dealings had with the firm after its alleged dissolution ; but if does not affect the manner .of bringing the partners of a dissolved partnership into court, and the authorities cited in behalf of the defendants are not applicable to the case. It appears by (he notice of dissolution, that the plaintiff re? mainod charged with the affairs of the firm. The entries made by him in its books in 183G, were no doubt made in his capacity of liquidating partner.
We are satisfied that the plaintiff was entitled to personal citation, and that, foy want of it, the judgment cannot be executed against him-

Judgment affirmed.